         Case 1:21-mj-00269-GMH Document 7 Filed 03/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
 UNITED STATES OF AMERICA,                    )
                                              ) Criminal No. 1:21-MJ-00269-GMH-1
        v.                                    )
                                              )
 FEDERICO GUILLERMO KLEIN,                    )
                                              )
               Defendant.                     )
                                              )

                         ENTRY OF APPEARANCE OF COUNSEL

       Notice is hereby given that Stanley E. Woodward, Jr. of the law firm Brand Woodward

Law, enters his appearance as counsel for Defendant Federico Guillermo Klein.



 Dated: March 7, 2021                    Respectfully submitted,

                                                /s/ Stanley E. Woodward, Jr.
                                         Stanley E. Woodward, Jr. (D.C. Bar No. 997320)
                                         BRAND WOODWARD, ATTORNEYS AT LAW
                                         1808 Park Road NW
                                         Washington, DC 20010
                                         202-996-7447 (telephone)
                                         202-996-0113 (facsimile)
                                         Stanley@BrandWoodwardLaw.com

                                         Counsel for Defendant Federico Guillermo Klein
          Case 1:21-mj-00269-GMH Document 7 Filed 03/07/21 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  ) Criminal No. 1:21-MJ-00269-GMH-1
         v.                                       )
                                                  )
 FEDERICO GUILLERMO KLEIN,                        )
                                                  )
                Defendant.                        )
                                                  )

                                 CERTIFICATE OF SERVICE

       On March 7, 2021, the undersigned hereby certifies that a true and correct copy of the

foregoing was electronically filed and served via the CM/ECF system, which will automatically

send electronic notification of such filing to the following registered parties:

               Kimberley Charlene Nielsen
               U.S. Attorney’s Office
               555 4th Street, Northwest
               Room 9913
               Washington, District of Columbia 20532

                                                    /s/ Stanley E. Woodward, Jr.
                                             Stanley E. Woodward, Jr. (D.C. Bar No. 997320)
                                             BRAND WOODWARD, ATTORNEYS AT LAW
                                             1808 Park Road NW
                                             Washington, DC 20010
                                             202-996-7447 (telephone)
                                             202-996-0113 (facsimile)
                                             Stanley@BrandWoodwardLaw.com

                                             Counsel for Defendant Federico Guillermo Klein
